Simmons, C. J.
In the argument of this case a request was made for the court to review and reverse a portion of what was ruled in the case of Kates v. Pullman's Palace Car Co., 95 Ga. 810. After a very careful consideration of that case, we adhere thereto and decline to overrule it. The principles laid down in that case govern and control the one now under consideration, and it is unnecessary to repeat what was said there or to further elaborate the argument of Mr. Justice Lumpkin.
The court in the charge to the jury followed substantially the rules laid down in the case above mentioned; and inasmuch as the charges requested were contrary to these rulings, there was no error in refusing to give them. The evidence sought to be introduced, which was excluded by the court, was clearly inadmissible. The evidence as to the loss of the diamond pin and as to the diligence of the employees of the company was conflicting; the jury believed the plaintiff; the trial judge was satisfied with the verdict, and this court will not undertake to control his discretion in refusing a new trial.
The law as to the liability of sleeping-car companies is not well settled. Courts in different States have laid down different rules as to their liability. Judges in the Federal courts likewise differ. Would it not be well for the Congress of the United States, if it has the power, or for the States to legislate upon this subject and to define the exact liability of these companies? Why not apply to them the law of innkeepers? It would protect the property of the passengers and would certainly protect these companies from a great many suits upon alleged fraudulent claims which are sometimes brought against them. It seems to me that with a very little expense in procuring a small iron safe for each car, the company could protect itself against these constantly recurring claims of the loss *739of diamonds and purses. This is thrown out merely as a suggestion, but with the hope that Congress or the State legislatures will act upon the matter and define the liability of the sleeping-car companies.

Judgment affirmed.


All the Justices concurring.